                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                            ANDERSON/GREENWOOD DIVISION

Jerome Addison,                             )
                                            )               C/A No. 8:19-1847-TMC
                      Plaintiff,            )
                                            )
       v.                                   )                     ORDER
                                            )
South Carolina Law Enforcement              )
Division and Mark A. Keel, Director,        )
                                            )
                      Defendants.           )
                                            )

       Plaintiff Jerome Addison (“Addison”), a state prisoner proceeding pro se, filed this action

pursuant to 42 U.S.C. § 1983. (ECF No. 1). In accordance with 28 U.S.C. § 636(b)(1) and

Local Civil Rule 73.02, D.S.C., this matter was referred to a magistrate judge for pretrial

handling. Before the court is the magistrate judge’s Report and Recommendation (“Report”),

recommending that the court summarily dismiss this action without issuance and service of

process. (ECF No. 9). Addison was advised of his right to file objections to the Report. Id. at

10. Addison timely filed objections. (ECF No. 11). Addison also filed a motion to appoint

counsel. (ECF No. 12).

       The Magistrate Judge makes only a recommendation to the court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

court. Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The court is charged with making a de

novo determination of those portions of the Report to which specific objection is made, and the

court may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate

Judge, or recommit the matter with instructions. 28 U.S.C. § 636(b)(1). However, the court need

not conduct a de novo review when a party makes only “general and conclusory objections that

do not direct the court to a specific error in the magistrate’s proposed findings and

recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). In the absence of a

timely filed, specific objection, the Magistrate Judge’s conclusions are reviewed only for clear
error. See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

        In his objections, Addison objects to the each sentence of each paragraph in the Report as

being “immaterial.” (ECF No. 11 at 1-3).       Basically, he objects to the entire Report as being

“immaterial” without elaborating or setting forth any argument or directing the court to any

specific errors made by the magistrate judge. Because Addison has failed to file any specific

objections, the court reviews the Report only for clear error, and finds none. See Orpiano, 687

F.2d at 47.

        Accordingly, the court adopts the Report (ECF No. 10), and DISMISSES without

prejudice this action. Further, Plaintiff’s motion for counsel (ECF No. 12) is DENIED as

moot.

        IT IS SO ORDERED.

                                                             s/Timothy M. Cain
                                                             United States District Judge

Anderson, South Carolina
August 22, 2019



                              NOTICE OF RIGHT TO APPEAL

        The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                                 2
